Citation Nr: 1813932	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-44 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1948 to August 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran waived his right to have the RO consider newly submitted evidence, thus allowing the Board to proceed with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed bilateral sensorineural hearing loss is etiologically related to his military noise exposure.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 1132, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current bilateral hearing loss developed as a result of his in-service exposure to hazardous noise during his training with the M-1 rifle and the M-2 carbine rifle and assignment to guard duty on the artillery range for anti-aircraft training and practice at Fort Bliss, Texas.  See June 2016 Notice of Disagreement.  He reports that he was not provided any hearing protection during his guard duty assignment.  See id.  The Veteran denied any post-service occupational noise exposure, as he worked as a letter carrier for the postal service.  See February 2018 VA examination.  He also denied any recreational noise exposure, as he went running for recreation.  Id.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 - 67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as other organic disease of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service-connected.  Id. at 159.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159 - 60.

The Veteran's DD Form 214 reflects that his military occupational specialty was Personnel Administrative Technician.  It also showed that he was a part of an anti-aircraft artillery battalion at Fort Bliss, Texas and that he was qualified to use the M-2 carbine rifle.  This corroborates the Veteran's statements that he had in-service exposure to hazardous noise from training with the M-2 carbine rifle and from the artillery range for anti-aircraft training and practice at Fort Bliss, Texas.  Hence, the Board finds that the Veteran had in-service noise exposure.

Service treatment records do not document any complaints, treatment, or diagnosis for hearing problems.  The record reflects that on his enlistment examination in August 1948 and discharge examination in 1949, a whisper test was given to the Veteran as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385 (2017), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, these examinations are without probative value.  

In February 2018, the Veteran underwent a VA audiological examination.  Upon objective evaluation, including puretone threshold testing, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner also noted the Veteran's history of military noise exposure and denial of any post-service occupational and recreational noise exposure.  After review of the record and an in-person examination, the examiner opined that it was at least as likely as not that the Veteran bilateral hearing loss was caused by or the result of his military noise exposure based on the fact that the Veteran's military occupational specialty had a moderate probability of noise exposure.  The examiner found that whispered voice tests are unreliable evidence of normal hearing or hearing impairment as they are insensitive to high frequency hearing loss, which is the type of hearing loss most commonly caused by noise exposure.  

In summary, the Board finds that the evidence is in relative equipoise as to the Veteran's bilateral loss was due to his in-service noise exposure.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


